Report of Official' Referee confirmed except insofar as it recommends dismissal of the petition and determines that respondent’s conduct with respect to his default on the motion for alimony and counsel fees did not offend the provisions of section 90 of the Judiciary Law. On the conceded facts, respondent’s conduct with respect to that’motion, and his dealings with his client thereon, were of a character which was not in accord with sound professional practice. For such conduct, the respondent is hereby censured. Present — Hagarty, Acting P. J., Carswell, Adel and Holán, JJ.